UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA91741 (Name and address of agent for service) Registrant's telephone number, including area code: (626) 914-7385 Date of fiscal year end: August 31 Date of reporting period: July 1, 2014 – June 30, 2015 Item 1. Proxy Voting Record. There were no proxy voting records to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Trust for Advised Portfolios By /s/ Christopher E. Kashmerick Christopher E. Kashmerick Principal Executive Officer Date 8/14/2015
